Citation Nr: 0614989	
Decision Date: 05/23/06    Archive Date: 06/02/06

DOCKET NO.  04-11 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right foot disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The appellant, his wife, and his daughter


ATTORNEY FOR THE BOARD

Jessica. J. Wills, Associate Counsel 
INTRODUCTION

The veteran served on active duty from August 1966 to August 
1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which denied the benefits sought 
on appeal.  The veteran appealed that decision to BVA, and 
the case was referred to the Board for appellate review.

A hearing was held on April 6, 2006, in St. Petersburg, 
Florida, before Kathleen K. Gallagher, a Veterans Law Judge, 
who was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is 
rendering the determination in this case.  A transcript of 
the hearing testimony is in the claims file.

The Board observes that additional evidence has been 
received, including VA medical records, photographs, and 
newspaper articles, which were not previously considered by 
the RO.  However, the veteran submitted a waiver of the RO's 
initial consideration of the evidence in April 2006.  
Therefore, the Board will consider this newly obtained 
evidence and proceed with a decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2. The veteran's right foot disorder is causally or 
etiologically related to his military service.  




CONCLUSION OF LAW

A right foot disorder, diagnosed as a bony spur or a bony 
growth above the metatarsal-cuneiform joint, was incurred 
during active service. 38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  In the decision below, the Board has 
granted the veteran's claim for service connection for a 
right foot disorder, and therefore the benefit sought on 
appeal has been granted in full.  Accordingly, regardless of 
whether the requirements of the VCAA have been met in this 
case, no harm or prejudice to the appellant has resulted.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92.

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.

In the present appeal, the Board notes that the veteran was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or an effective date.  Despite 
the inadequate notice provided to the veteran on these two 
elements, the Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, the Board concludes below that the appellant is 
entitled to service connection for a right foot disorder, and 
the RO will be responsible for addressing any notice defect 
with respect to the disability rating and effective date 
elements when effectuating the award.  


Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is entitled to service connection for a right foot 
disorder.  The veteran's December 1965 enlistment examination 
found his feet and lower extremities to be normal, and he 
denied having a medical history of foot trouble.  He 
subsequently sought treatment in July 1968 with complaints of 
swelling on the dorsum of his right foot that increased when 
he stood.  He also had slight tenderness.  The treating 
physician recommended that he be taken off the duty roster 
for one week.  The veteran returned the following week at 
which time he continued to have swelling.  It was noted that 
he had a high dorsal area on his right foot that rubbed 
against his shoe, and he was diagnosed with subluxation.  The 
veteran was later provided a separation examination in May 
1969 at which time it was noted that he had a growth on his 
right foot.

In addition, the Board notes that a letter was submitted by 
I.C.M., D.P.M. (initials used to protect the veteran's 
privacy) in May 2002, which indicated that the veteran was 
diagnosed with traumatic arthritis in his right foot.  The 
physician opined that the disorder was a chronic disability 
that was not properly diagnosed at the time of the original 
injury, and he believed that it was directly related to an 
injury that the veteran had suffered in basic training in 
1966.  The December 2003 VA examiner also assessed the 
veteran as having a bony spur or bone overgrowth that was the 
result of rubbing on a shoe or a previous trauma.  The 
examiner commented that the condition was service-connected 
because it was noted in the service.  Additionally, VA 
medical records dated in November 2004 indicate that the 
veteran had degenerative joint disease at the right first 
metatarso-cuneiform joint secondary to previous trauma 
suffered during his period of service.  

The Board further observes that the veteran's wife submitted 
a lay statement in October 2003 in which she indicated that 
she had first started dating the veteran in 1970.  She noted 
that the veteran had a large lump on his foot at that time, 
which he explained was an injury that he had sustained during 
his military service.  The veteran's wife reiterated these 
contentions in the April 2006 hearing before the Board.  
While lay witnesses are generally not competent to offer 
evidence which requires medical knowledge, such as opinions 
regarding medical causation or a diagnosis, they may provide 
competent testimony as to visible symptoms and manifestations 
of a disorder. Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In light of the medical evidence of record as well as the lay 
statements submitted by both the veteran and his wife, the 
Board concludes that the veteran currently has a right foot 
disorder that is causally or etiologically related to his 
military service.  Accordingly, the Board finds that service 
connection for a right foot disorder is warranted.


ORDER

Service connection for a right foot disorder, diagnosed as a 
bony spur or a bony growth above the metatarsal-cuneiform 
joint, is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


